Exhibit 10.1

 

EXECUTION VERSION

 

Date:  28 July 2017

 

 

REDX PHARMA PLC and REDX ONCOLOGY LIMITED (both in administration)
c/o FRP Advisory LLP

 

AND

 

JASON BAKER and MILES NEEDHAM both of FRP Advisory LLP

 

AND

 

LOXO ONCOLOGY, INC.

 

 

Agreement for the Assignment of Patents and other Rights and for the Novation of
certain Agreements, including for Product Manufacturing

 

Fieldfisher  Riverbank House  2 Swan Lane  London EC4R 3TT

 

--------------------------------------------------------------------------------


 

Contents

 

No

 

Heading

 

Pages

 

 

 

 

 

1.

 

Definitions and Interpretation

 

2

 

 

 

 

 

2.

 

Intellectual Property Rights Assignment; Delivery

 

5

 

 

 

 

 

3.

 

Assigned Rights Obligations, Further Assurance and Wrong Pockets

 

7

 

 

 

 

 

4.

 

Novation

 

7

 

 

 

 

 

5.

 

Purchase Price

 

8

 

 

 

 

 

6.

 

No Representations or Warranties etc

 

9

 

 

 

 

 

7.

 

Relationship of the Parties

 

10

 

 

 

 

 

8.

 

Notices

 

11

 

 

 

 

 

9.

 

Confidentiality

 

12

 

 

 

 

 

10.

 

Non-Compete

 

13

 

 

 

 

 

11.

 

Variation

 

13

 

 

 

 

 

12.

 

Announcements

 

13

 

 

 

 

 

13.

 

Law and Jurisdiction

 

14

 

 

 

 

 

14.

 

Entire Agreement

 

14

 

 

 

 

 

15.

 

Rights of third parties

 

15

 

Schedule 1 : Patents

17

 

 

Schedule 2 : Data Package

19

 

 

Schedule 3 : Novation Agreements

21

 

 

Schedule 3A

22

 

 

[***] Novation Agreement

22

 

 

Schedule 3B

30

 

 

[***] Novation Agreement

30

 

 

Schedule 3C

38

 

 

[***] Novation Agreement

38

 

 

Schedule 4 : Form of Confirmatory Patent Assignment

46

 

 

Schedule 5 : Confirmation

5

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT made the 28 day of July 2017

 

BETWEEN:

 

(1)                                      REDX PHARMA PLC and REDX ONCOLOGY
LIMITED (both in administration) c/o FRP Advisory LLP, 110 Cannon Street,
London, EC4N 6EU, UK (together “REDX”);

 

(2)                                      JASON BAKER and MILES NEEDHAM both of
FRP Advisory LLP, 110 Cannon Street, London, EC4N 6EU, UK (together
“Administrators”); and

 

(3)                                      LOXO ONCOLOGY, INC. a corporation whose
offices are at 281 Tresser Boulevard, 9th Floor Stamford, CT 06901, USA
(“LOXO”);

 

together the “Parties” and each a “Party”.

 

BACKGROUND:

 

(A)                                    On 24 May 2017, the Administrators were
appointed as administrators of REDX.

 

(B)                                    REDX is willing to assign the rights it
has in its BTK program, which rights are defined below as “Assigned Rights”.

 

(C)                                    LOXO is interested in acquiring Assigned
Rights and REDX and the Administrators have agreed to assign the Assigned Rights
in consideration of the sum of US$40M, on the terms of this Agreement.

 

(D)                                    LOXO have also agreed to novate certain
agreements entered into by REDX on the terms of certain novation agreements
attached hereto.

 

IT IS AGREED:

 

1.                                           Definitions and Interpretation

 

1.1                                    Unless the context otherwise requires,
the following words and expressions shall have the following meanings in this
agreement (“Agreement”) and in any Recitals and Schedules to it:

 

Expression

 

Meaning

 

 

 

Asset Information

 

means any Confidential Information relating to the Assigned Rights and/or the
Data Package.

 

 

 

Assigned Rights

 

means such of the following rights as are held by REDX:

 

(a)   the Patents; and
(b)   Intellectual Property Rights in the Data Package;

 

 

 

BTK

Confidential Information

 

Bruton’s tyrosine kinase (Uniprot # Q06187)

all commercial, financial, technical or other information of a confidential or
proprietary nature (including know-how, trade

 

--------------------------------------------------------------------------------


 

 

 

secrets, formulae, processes, ideas and inventions, specifications, designs,
financial or business information, customer details, market research and pricing
strategies) in any form whatever, whether or not:

 

(a)   labelled or otherwise identified as confidential; and/or
(b)   belonging to a Party or any Third Party.

 

 

 

Data Package

 

means documents, product samples and other materials identified as categories 1
to 4 in Schedule 2, each a “Category” identified in this Agreement as “Category
1” etc., where “documents”, as used in this definition, shall include the
following types of documents in each case solely to the extent they exist and
their content relates to the REDX BTK Program, as noted in Schedule 2 (it being
understood that, if documents include content which is not created solely in
relation to the REDX BTK Program, then the latter shall be redacted before they
are made available to LOXO, where reasonably possible):



· the results of all trials or tests undertaken by or on behalf of REDX and
analyses of those results;



· pre-clinical test reports and all clinical or other test or trial results;



· laboratory notebooks;



· regulatory documents; and



· documentation related to the Patents;

 

 

 

Effective Date

 

means the date of this Agreement, as stated above;

 

 

 

Intellectual Property

 

means all intellectual property of whatever nature including all patents,
utility models, database rights, copyright (including copyright in software and
computer algorithms), trade secrets and other confidential information,
know-how, and all other intellectual and industrial property and rights of a
similar or corresponding nature in any part of the world, whether registered or
not or capable of registration or not and including the right to apply for and
all applications for any of the foregoing rights, the right to claim priority,
the right to sue for past infringements and common law or equitable remedies in
respect of any of the foregoing rights, and any renewals, extensions or
restorations, and divisional, continuation and reissued applications of the
foregoing rights, together with rights to sue for unfair competition or for
passing off, including in respect of past activities (and “Intellectual Property
Rights” means rights, title and interest in such Intellectual Property);

 

--------------------------------------------------------------------------------


 

Novated Contracts

 

means the [***] Agreement, the [***] Agreement and the [***] Agreement, and
associated Purchase Orders, as each are identified in schedule 1 to each of the
Novation Agreements included in Schedule 3.

 

 

 

Novation Agreements

 

means the novation agreements or any of them in the form set out in Schedule 3;

 

 

 

Patents

 

any and all of the patents and patent applications (including applications in
draft form, if any, and any and all rights to file patent applications) existing
as of the Effective Date and relating to the REDX BTK Program, including those
referred to in  Schedule 1, including any PCT applications (including national
phases thereof), divisionals, continuations, continuations in part, patents
issuing therefrom, including extensions (such as patent term extensions),
reissues, re-examinations, and any supplementary protection certificates allowed
on the foregoing;

 

 

 

Product

 

means the product to be manufactured pursuant to the Novated Contracts;

 

 

 

Purchase Price

 

shall have the meaning given in Clause 5.1; and

 

 

 

REDX BTK Program

 

means REDX’s research program for the development of small molecules each of
which has an intended primary mode of action as a BTK inhibitor, including the
drug candidate known as “RXC005”.

 

 

1.2                                    In this Agreement (except where the
context otherwise requires):

 

(a)                                      any reference to “REDX” shall be
construed as a reference to each entity comprising REDX and any obligation,
undertaking or liability of REDX shall be an obligation, undertaking or
liability of each such entity on a joint and several basis;

 

(b)                                      any phrase introduced by the terms
“including”, “include”, “in particular” or any similar expression will be
construed as illustrative and the words following any of those terms will not
limit the sense of the words preceding those terms;

 

(c)                                       the headings are included for
convenience only and will not affect the construction and interpretation of this
Agreement;

 

(d)                                      references to a company shall include
any company, corporation or other body corporate, wherever and however
incorporated or established;

 

(e)                                       use of the singular includes the
plural and vice versa;

 

(f)                                        reference to a Party includes its
successors and permitted assigns;

 

--------------------------------------------------------------------------------


 

(g)                                       any reference to “persons” includes
natural persons, firms, partnerships, bodies corporate and corporations,
associations, organisations, governments, states, foundations, trusts and other
unincorporated bodies (in each case whether or not incorporated and whether or
not having a separate legal personality);

 

(h)                                      any reference to a Recital, Clause or
Schedule is to the relevant recital or clause of or schedule to this Agreement
and any reference to a sub-clause or paragraph is to the relevant sub-clause or
paragraph of the Clause or Schedule in which it appears; and

 

(i)                                          the Schedules form part of this
Agreement and will have effect as if set out in full in the body of this
Agreement.

 

2.                                           Intellectual Property Rights
Assignment; Delivery

 

2.1                                    In consideration for the sums payable in
accordance with Clause 5.1, REDX hereby assigns to LOXO absolutely whatever
rights, title and interest it has in and to the Assigned Rights including:

 

(a)                                      in respect of any and each application
in the Patents:

 

(i)                                          the right to claim priority from
and to prosecute and obtain grant of patent; and

 

(ii)                                       the right to file divisional
applications based thereon and to prosecute and obtain the grant of patent on
each and any such divisional application;

 

(b)                                      in respect of each and any invention
disclosed in the Patents, the right to file an application, claim priority from
such application, and prosecute and obtain grant of patent or similar protection
in or in respect of any country or territory in the world, including
supplementary protection certificates and patent term extensions;

 

(c)                                       the right to extend to or register in
or in respect of any country or territory in the world each and any of the
Patents, and each and any of the applications comprised in the Patents or filed
as aforesaid, and to extend to or register in, or in respect of, any country or
territory in the world any patent or like protection granted on any of such
applications;

 

(d)                                      the absolute entitlement to any Patents
granted pursuant to any of the applications comprised in the Patents or filed as
aforesaid;

 

(e)                                       the right to bring, make, oppose,
defend, appeal proceedings, claims or actions and obtain relief (and to retain
any damages recovered) in respect of any infringement, or any other cause of
action arising from ownership, of any of the Patents or any Patents granted on
any of the applications in the Patents or filed as aforesaid, whether occurring
before on or after the date of this Agreement;

 

(f)                                        the unfettered right to use or allow
others to use in any manner the Data Package and/or any components thereof.

 

2.2                                    REDX hereby undertakes to provide the
Data Package in stages, within the due dates set forth in the applicable column
of Schedule 2, and otherwise as follows, subject to LOXO meeting its obligations
in sub-clauses (c) and (d) below, as applicable:

 

--------------------------------------------------------------------------------


 

(a)                                      unrestricted access to the documents in
Category 1 shall be provided by changing the access controls in the data room to
allow LOXO to download copies (redacted copies will remain redacted, provided
that the redacted information which relates to the REDX BTK Program is readily
available in other documents in Category 1 provided to LOXO as set forth in this
Clause 2.2(a));

 

(b)                                      unrestricted access to the documents in
Category 3 and 4 shall be provided electronically via a system agreed between
LOXO and REDX;

 

(c)                                       product samples and materials in
Categories 2, 3 and 4 shall be supplied at the cost of LOXO to an address or
addresses supplied by LOXO and via a courier arranged by LOXO.  LOXO may
alternatively request that samples or some of them be destroyed, again, at the
cost of LOXO.  If LOXO fails to elect for delivery or destruction of samples or
to provide the courier and appropriate address instructions, REDX shall destroy
the samples by the date that is sixty (60) days from the Effective Date for
Categories 2 and 3, and eight (8) months from the Effective Date for Category 4
and shall invoice LOXO the reasonable costs of that destruction.  All invoices
payable by LOXO in respect of delivery or destruction of samples shall be paid
within thirty (30) days of their date;

 

(d)                                      REDX and LOXO shall engage in
discussions on the content and provision of documents and materials in Category
4.  LOXO shall indicate a list of priorities for granting access of documents
and supply of materials included in Category 4, and REDX shall use commercially
reasonable endeavors to supply documents and materials in Category 4 in
accordance with the terms of this Agreement and in accordance with the
discussions with LOXO.  If despite REDX’s endeavours in accordance with this
Clause 2.2(d), the making available of documents or provision or destruction of
materials in Category 4 are not completed within six (6) months of the Effective
Date, the Parties may agree by mutual consent (both parties acting reasonably) a
further long stop date by which REDX shall complete this task.  For the
avoidance of doubt, LOXO may take such action as it considers necessary to
protect or enforce its rights under this Agreement (including, in respect to
REDX’s breach of the delivery obligations set out in this Clause 2).

 

2.3                                    At Loxo’s request, a director of REDX,
(with, if REDX remains in administration, consent to exercise such a management
power from the Administrators (such consent hereby granted and acknowledged)),
shall confirm in writing when REDX believes (acting reasonably) that it has
completed its obligations in relation to the supply or making available (as
applicable) of any and all assets included in the Data Package in the form set
out in Schedule 5 (“Confirmation”), and separately will provide a confirmation
in writing at the expiry of 8 (eight) months that it has complied with its
destruction obligations, it being understood that REDX shall not retain (and
shall destroy) any and all copies of such assets except as provided in the next
sentence.  Notwithstanding the foregoing, the Parties acknowledge and agree that
REDX shall retain any laboratory notebooks included in the Data Package in their
original form, provided that (i) REDX shall implement commercially reasonable
measures to restrict access to the foregoing to REDX’s then-current CEO and CSO
and IT manager, (ii) REDX shall cause its CEO and CSO and IT manager to (a) use
the foregoing solely to the extent necessary to respond to LOXO’s requests and
(b) not to disclose the foregoing to any other person (whether within the
members of its group our outside such group) for any reason (save as required to
do so by law, regulation or order of a competent authority, in which case REDX
shall use reasonable endeavours to give

 

--------------------------------------------------------------------------------


 

LOXO reasonable advance notice of such required disclosure in order to enable
LOXO to prevent or limit such disclosure to the extent legally permissible).

 

2.4                                    On the Effective Date, REDX shall deliver
to LOXO a release of the Assigned Rights (in a form previously agreed with LOXO)
from the security registered in favour of Liverpool City Council.

 

3.                                           Assigned Rights Obligations,
Further Assurance and Wrong Pockets

 

3.1                                    REDX and the Administrators (whilst they
remain in office) shall, at LOXO’s cost (such costs to be reasonable), perform
(or procure the performance of) all further acts and things, and execute and
deliver (or procure the execution or delivery of) all further documents required
by law or which LOXO reasonably requests to vest in LOXO the full benefit of the
right, title and interest which are assigned to LOXO under this Agreement,
including:

 

(a)                                      executing immediately after exchange
and completion of this Agreement a confirmatory patent assignment for the
Patents (to the extent LOXO has rights in them) in the form attached as Schedule
4, it being understood that Clause 6 and Clauses 7.2 and 7.3 of this Agreement
shall apply to such patent assignment, notwithstanding anything to the contrary
set forth therein; and

 

(b)                                      assisting LOXO in obtaining, defending
and enforcing the Intellectual Property Rights, to the extent REDX has rights in
them, and assisting with any other proceedings which may be brought by or
against LOXO against or by any third party relating to the rights assigned by
this Agreement, in each case if REDX’s assistance is reasonably necessary.

 

3.2                                    If, after the Effective Date, LOXO and
REDX (acting reasonably) both believe that there is an asset owned or used by
REDX that was intended to be included in the Data Package and therefore to be
assigned to LOXO on or after the Effective Date under this Agreement (a “Wrong
Pockets Asset”), REDX shall (and shall procure that the other members of its
group shall), at LOXO’s cost (such costs to be reasonable), as soon as
reasonably practicable:

 

(a)                                      do all such reasonable things and/or
execute all such documents as necessary to transfer the Wrong Pockets Asset to
LOXO (and REDX does hereby transfer to LOXO) for no further consideration and
pending such transfer, the Wrong Pockets Asset shall be held on trust for LOXO;
or

 

(b)                                      if the relevant Wrong Pockets Asset
cannot lawfully be so transferred, do all such reasonable things and/or execute
all such documents as reasonably necessary to grant to LOXO (and REDX does
hereby grant to LOXO) a royalty free, perpetual, assignable, irrevocable,
worldwide licence (with a right to sub-licence through multiple tiers) to use
the Wrong Pockets Asset.

 

4.                                           Novation

 

4.1                                    Insofar as any Novated Contracts cannot
effectively be assigned by REDX to LOXO except by a novation agreement or with
the agreement or consent of any third party and such novation, agreement or
consent has not taken place or been obtained at or prior to completion of this
Agreement:

 

--------------------------------------------------------------------------------


 

(a)                                      LOXO and REDX shall, at LOXO’s expense,
use all reasonable endeavours to procure that such agreement or consent is
obtained as promptly as reasonably practicable, and that agreements novating any
Assumed Contract are entered into on the terms set out in the Novation
Agreements set out in Schedule 3.

 

4.2                                    Unless and until such Novated Contracts
shall be novated or assigned, REDX shall, at LOXO’s option:

 

(a)                                      hold them in trust, insofar as it is
legally able to do so, for LOXO absolutely and LOXO shall (if sub-contracting is
permissible and lawful) as REDX’s sub-contractor perform all REDX’s obligations
under them.

 

(b)                                      give LOXO the benefit of them to the
same extent as if they had been novated or assigned and act under the reasonable
direction of LOXO and account to LOXO accordingly, provided that REDX and the
Administrators shall have no liability to LOXO in respect of any of them arising
out of or in connection with their performance, termination, variation or
amendment by LOXO after completion of this Agreement, and any acts undertaken by
REDX shall be at LOXO’s reasonable expense.

 

4.3                                    In addition, REDX shall at Loxo’s expense
and where requested by Loxo make introductions to specified past suppliers of
goods and services to REDX in relation to the REDX BTK Program and, where REDX
has contractual rights to the requested information or assistance, use
reasonable endeavours to leverage such rights to obtain and otherwise facilitate
the flow of information between LOXO and the applicable supplier.

 

4.4                                    REDX shall execute novation agreements
substantially in the form of the novation agreements in Schedule 3 and which are
notified by LOXO in writing and are in respect of other contracts with third
party suppliers which relate solely to the REDX BTK Program.  The provisions of
Clauses 4.1 and 4.2 shall apply mutatis mutandis to contracts so notified by
LOXO from time to time.

 

5.                                           Purchase Price

 

5.1                                    Upon the Effective Date, LOXO’s English
solicitors shall pay to REDX’s English solicitors the sum of $US40M (forty
million US dollars) plus any applicable VAT and stamp duty taxes (“Purchase
Price”) in immediately available funds to the following account, in
consideration for the assignment of REDX’s interest in the Assigned Rights:

 

Bank

[***]

Branch

[***]

Address

[***]

Sort code

[***]

Swift code (for Clients abroad)

[***]

Account Number

[***]

Bank Identifier code (BIC)  

[***]

 

--------------------------------------------------------------------------------


 

International Bank A/C no (IBAN)

[***]

Account name

[***]

 

6.                                           No Representations or Warranties
etc

 

6.1                                    All representations (whether made
innocently, negligently or otherwise but not fraudulently), warranties,
undertakings, conditions and stipulations, express or implied, statutory,
customary or otherwise in respect of the Assigned Rights or Novated Contracts,
or any of the rights, title and interests transferred or agreed to be
transferred or novated pursuant to this Agreement are expressly excluded
(including warranties and conditions as to title, quiet possession, freedom from
third party rights or claims, and freedom to manufacture, import, market,
promote and sell any product including the Products or any other activity in
relation to the Products or any other product, and the likelihood of patent
applications proceeding to grant and freedom of patent applications from
opposition proceedings and any patents from invalidity proceedings, and as to
the enforceability of any contractual obligations).

 

6.2                                    Unless otherwise required by law (and
then only to that extent) REDX and the Administrators and each of them shall not
be liable for any loss or damage of any kind whatever, consequential or
otherwise arising out of or due to or caused by any defect or deficiencies in
any of the Assigned Rights or Novated Contracts.

 

6.3                                    LOXO agrees that the terms and conditions
of this Agreement and the exclusions and limitations contained in it are fair
and reasonable having regard to the following:

 

(a)                                      that this is a sale by an insolvent
company in circumstances where it is usual that no representations and
warranties can be given by or on behalf of REDX or the Administrators;

 

(b)                                      that LOXO has relied solely upon LOXO’s
own opinion and/or professional advice concerning the Assigned Rights and the
Novated Contracts, including as to the enforceability of any of the rights in,
under or pursuant to them, freedom from third party rights or claims, and
freedom to manufacture, import, market, promote or sell any product including
the Products or any other activity in relation to the Products or any other
product, and the likelihood of patent applications proceeding to grant and
freedom of patent applications from opposition proceedings and any patents from
invalidity proceedings, and as to the enforceability of any contractual
obligations;

 

(c)                                       that LOXO has agreed to purchase the
rights of REDX in the Assigned Rights and to enter into the Novation Agreements
in respect of the Novated Contracts “as seen” in their present state and
condition for a consideration which takes into account the risk to LOXO
represented by the parties’ belief that the exclusions and limitations contained
in this Agreement are or would be recognised by the courts; and

 

(d)                                      that LOXO, its servants, employees,
agents, representatives and advisers have been given every opportunity it or
they may wish to have to give all due consideration to all or any of the rights
of REDX in the Assigned Rights and the Novated Contracts and all

 

--------------------------------------------------------------------------------


 

relevant documents relating to them and to obtain information from REDX and/or
the Administrators relating to the Assigned Rights and the Novated Contracts.

 

6.4                                    LOXO agrees that neither REDX nor the
Administrators shall incur any liability to it by reason of any fault or defect
in or in title or otherwise of any or all of the Assigned Rights or the Novated
Contracts.

 

6.5                                    LOXO acknowledges for the avoidance of
doubt that if REDX does not have title or unencumbered title to any or all of
the Assigned Rights or rights under the Novated Contracts or if LOXO cannot
exercise any right conferred or purported to be conferred on it by this
Agreement or the Novation Agreements, this shall not be a ground or grounds for
rescinding, avoiding or varying any or all of the provisions of this Agreement
or the Novation Agreements and shall not give rise to any claim to compensation
or damages or a reduction in or repayment of the Purchase Price or sums payable
by LOXO pursuant to the Novation Agreements.

 

6.6                                    In respect of claims against REDX only,
and not the Administrators, the exclusions and limitations set out in clause
6.1, 6.2, 6.3 and 6.4 shall not apply to clause 2.3 of this Agreement or to the
Confirmation issued pursuant to that clause.

 

7.                                           Relationship of the Parties

 

7.1                                    Nothing in this Agreement, and no action
taken by the Parties pursuant to this Agreement, shall constitute, or be deemed
to constitute, a partnership between the Parties, or shall constitute either
Party as the agent, employee or representative of the other.

 

7.2                                    The Administrators are a party to this
Agreement in their own capacity solely for receiving and enforcing the
obligations, undertakings and waivers on the part of LOXO. The Administrators
have entered into and signed this Agreement as agent for and on behalf of REDX
and the Administrators, their firm, employees and agents shall incur no personal
liability whatsoever whether on their own part or in respect of any failure on
the part of REDX to observe perform or comply with any such obligations
hereunder (including the provision of the Confirmation) or under or in relation
to any associated arrangements or negotiations whether such liability would
arise under the Insolvency Act 1986 or otherwise.

 

7.3                                    The Parties acknowledge that the
liability (i) under this Agreement of REDX and that of the Administrators; and
(ii) under the Confirmation of REDX, (whether given during or after the period
of administration), shall constitute an expense of the administration (within
the meaning of rule 3.51 of the Insolvency Rules 2016) and shall have the
ranking conferred by paragraph 99(4) of Schedule B1 of the Insolvency Act 1986. 
However, as to ranking, LOXO agrees that any claim it may make in respect of any
such liability will be subordinated to and will rank in order of priority below
each of the expenses of the administration listed in Rule 3.51(2) of the
Insolvency Rules 2016 and for sake of clarity LOXO agrees that the
Administrators may, no earlier than 30 calendar days from the Effective Date
(such restriction shall not apply in respect of the payment of secured,
preferential and administration expense creditors), pay ahead of LOXO (and with
no recourse from LOXO) all unsecured creditors of REDX that exist on the
Effective Date and owe no duty to LOXO to protect the value of the charged
assets after their appointment ceases.

 

7.4                                    The Parties acknowledge that following
the Effective Date, the Administrators intend to exit administration and return
REDX to the control of its directors.  The Administrators agree that prior to
the earlier of (i) the date on which the Confirmation (as defined in Clause 2.3)
is given

 

--------------------------------------------------------------------------------


 

pursuant to Clause 2.3 above; and (ii) the date falling 12 (twelve) weeks from
the Effective Date, they shall not file the appropriate form with Companies
House and/or the court to terminate the administration.  The Parties further
agree that the terms of this Agreement shall be binding on REDX following its
exit from administration and (to the extent necessary) on any and all successors
to the Administrators (including any subsequently appointed liquidators).

 

7.5                                    The rights and remedies of LOXO, REDX and
the Administrators under this Agreement are cumulative and not exclusive of any
rights and remedies provided by law, and all such rights and remedies may be
enforced separately or concurrently with any other right or remedy.  No failure
to exercise or delay in exercising any right or remedy shall constitute a waiver
of that right or remedy.  No single or partial exercise of any right or remedy,
and no waiver of any right or remedy, shall prevent or restrict the further
exercise of that or any other right or remedy.  Any waiver of any right or
remedy shall be effective only if it is made in writing, expressly states that
it is a waiver of the relevant right or remedy and is duly executed by or on
behalf of LOXO, REDX and/ or the Administrators (as applicable) by an authorised
representative.

 

8.                                           Notices

 

8.1                                    Any notice or other communication
required to be given under this Agreement or in connection with the matters
contemplated by it shall, except where otherwise specifically provided, be in
writing in the English language and shall be addressed as provided in Clause 8.2
and may be:

 

(a)                                      personally delivered, in which case it
shall be deemed to have been given upon delivery at the relevant address; or

 

(b)                                      if within the United Kingdom, sent by
pre-paid and registered or recorded post, in which case it shall be deemed to
have been given on the date of signed receipt at the relevant address; or

 

(c)                                       sent by a recognised courier service,
when it shall be deemed to have been given on the date of the signed receipt at
the relevant address;

 

8.2                                    The relevant addresses of each of the
Parties for the purposes of Clause 8.1 shall be the following, subject to
Clause 8.3:

 

LOXO

 

Position/ Name: Jacob S. Van Naarden (Chief Business Officer)

 

Address: 281 Tresser Boulevard, 9th Floor, Stamford, CT 06901, USA

 

REDX

 

Position/ Name: [***] (Head of Research & Operations) & [***] (Non-Executive
Chairman)

 

Address: Block 33, Mereside, Alderley Park, Macclesfield, SK10 4TG

 

--------------------------------------------------------------------------------


 

ADMINISTRATORS

 

Position/ Name: Jason Baker & Miles Needham (Administrators)

 

Address:  FRP Advisory LLP, 110 Cannon Street, London, EC4N 6EU

 

8.3                                    Any Party to this Agreement may notify
the other Parties in accordance with this Clause of any change to its address
specified in Clause 8.2 or other details, provided that such notification shall
only be effective on the date specified in such notice or five days after the
notice is given, whichever is later.

 

9.                                           Confidentiality

 

9.1                                    Each Party (the “Receiving Party”)
undertakes to keep confidential any Confidential Information directly or
indirectly belonging or relating to any other Party (the “Disclosing Party”) and
disclosed by or on behalf of the Disclosing Party to the Receiving Party.

 

9.2                                    The obligations contained in this
Clause 9 shall survive the expiry or termination of this Agreement for any
reason, but shall not apply to any Confidential Information, other than Asset
Information, which Disclosing Party and/or received or learned by the Receiving
Party pursuant to or in the course of this Agreement (including through their
presence at the other Parties premises) and which:

 

(a)                                      is publicly known at the time of
disclosure to the receiving Party; or

 

(b)                                      becomes publicly known otherwise than
through a breach of this Agreement by the receiving Party, its officers,
employees or professional advisers or any other person to whom the receiving
Party discloses Confidential Information (whether or not in breach of this
Agreement); or

 

(c)                                       can be proved by the Receiving Party
to have reached it otherwise than by being communicated by or at the request of
the Disclosing Party including:

 

(i)                                          being known to it prior to
disclosure; or

 

(ii)                                       having been developed by or for it
wholly independently of the other Party; or

 

(iii)                                    having been obtained from a Third Party
without any restriction on disclosure on such Third Party; or

 

(d)                                      is required by law, regulation or order
of a competent authority (including any regulatory or governmental body or
securities exchange) to be disclosed by the receiving Party, provided that,
where permitted by law and regulation, the Disclosing Party is given reasonable
advance notice of time, place and content of the intended disclosure, giving the
opportunity to the Disclosing Party to object to the necessity of the disclosure
or any of it.  The receiving Party shall, to the extent permitted by law and
regulation, comply with any reasonable request of the Disclosing Party in
connection with any such disclosure.

 

--------------------------------------------------------------------------------


 

9.3                                    Notwithstanding any other provision of
this Clause 9, the Parties agree that on and from the Effective Date LOXO shall
not have any confidentiality obligations with respect to Asset Information,
which Asset Information shall be deemed LOXO’s Confidential Information.

 

10.                                    Non-Compete

 

10.1                             During the period commencing on the Effective
Date and ending on the third (3rd) anniversary thereof,  REDX and its affiliates
will not, directly or indirectly, either alone or with a third party or by
assisting any third party, (i) conduct research or development of Competing
Products, or manufacture or commercialize, a pharmaceutical product that is
known by REDX and its affiliates to be a Competing Product, or (ii) conduct a
drug discovery or other research program the goal of which is to identify
Competing Products. “Competing Product” means any product that includes, as an
active pharmaceutical ingredient, a small molecule agent that is developed with
an intended primary mode of action as a BTK inhibitor.

 

10.2                             If REDX shall breach the provisions of Clause
10.1 and applies for patents resulting from the activities comprised in the
breach or for patents of any Competing Product and which arise from the use of
information comprised in the Data Package then REDX shall assign all rights,
title and interest that it has to those patent applications to LOXO.

 

10.3                             The Parties acknowledge that damages may not be
an adequate remedy for any breach of this Agreement and LOXO shall be entitled
to seek the remedies of injunction, specific performance and any other equitable
remedy for any threatened or actual breach of this Agreement.

 

11.                                    Variation

 

11.1                             No variation of or amendment to this Agreement
shall bind any Party unless made in writing and signed by all Parties.

 

12.                                    Announcements

 

12.1                             The Parties shall not make any press statement,
circular or other public announcement in connection with this Agreement without
the prior written approval of the text of such statement or announcement by each
other (such consent not to be unreasonably withheld or delayed). Once any such
statement, circular or announcement is so approved, either Party may make
subsequent public disclosure of the content thereof without the further approval
of the other Party. Notwithstanding the foregoing, to the extent a public
disclosure is required by law (including the requirements of any nationally
recognized securities exchange, quotation system or over-the-counter market on
which such Party has its securities listed or traded or pursuant to the
Insolvency Act 1986) the disclosing Party may make such disclosure without
consent of the other Party, provided that (to the extent such disclosure was not
previously approved by the other Party) the disclosing Party shall make good
faith efforts to provide the other Party with notice beforehand and to
coordinate with the other Party with respect to the wording and timing of any
such disclosure.

 

12.2                             The Parties covenant and undertake not to make
any derogatory or disparaging comments or remarks (verbally or in writing,
publicly or otherwise) with respect to any other Party, the Assigned Rights or
the subject matter of this Agreement.

 

--------------------------------------------------------------------------------


 

13.                                    Law and Jurisdiction

 

13.1                             This Agreement and any dispute or claim arising
out of or in connection with it or its subject matter or formation, including
any question regarding its existence, validity or termination, (including
non-contractual disputes or claims) (“Dispute”) shall be governed by and
construed in accordance with the laws of England.

 

13.2                             Disputes shall be referred to the courts of
England and which shall have exclusive jurisdiction to settle any Dispute.

 

13.3                             This Clause 13 shall be without prejudice to
either Party’s rights to at any time seek interim relief from the courts to
protect their confidential information, or their rights or assets.

 

13.4                             LOXO irrevocably appoints TMF Global Services
(UK) Limited of 6 St. Andrew Street, 5th Floor, London, EC4A 3AE as its agent
for service of process in any proceedings in the courts of England arising out
of or in connection with this Agreement and agrees that failure by its process
agent to notify it of such service shall not affect the validity of such
service.  If its process agent is or becomes unable or unwilling for any reason
to act as agent for service of process in England, LOXO shall promptly appoint
another process agent who is able and willing so to act and notify the other
Parties in writing of the new process agent’s name and address.  If its process
agent moves to a new address within England, LOXO shall promptly notify the
other Parties of its process agent’s new address.

 

14.                                    Entire Agreement

 

14.1                             This Agreement and the Novation Agreements
constitute the entire agreement between the Parties relating to their subject
matter and supersede any and all previous agreements (whether written or oral)
between the Parties or any of them relating to that subject matter, including,
for the avoidance of doubt, the confidentiality agreements entered into between
(i) the Parties dated on or around 2 June 2017; (ii) the Parties and Fish &
Richardson P.C. dated on or around 21 June 2017; and (iii) the Parties and [***]
dated on or around 17 July 2017. Each Party agrees that all representations made
(innocently or negligently) by or on behalf of any other Party (or relied on by
it) in relation to the subject matter of this Agreement are excluded.  Each
Party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement expressly set
out in this Agreement.  Nothing in this Clause 14  however, shall limit or
reduce any liability of any person except to the extent permitted by law.

 

14.2                             If any provision of this Agreement is void or
unenforceable by reason of any provision of applicable law, such provision will
be deemed to be modified to the extent necessary to render it legal, valid and
enforceable.  If no such modification is possible, it will be deleted and the
remaining provisions of this Agreement will continue in full force and effect
and, if necessary, be so amended as is necessary to give effect to the spirit of
this Agreement so far as possible.

 

14.3                             This Agreement may be executed in any number of
counterparts, and by the Parties on separate counterparts, but will not be
effective until all the Parties have executed at least one counterpart.  All the
counterparts will together constitute one and the same instrument and each
counterpart will constitute an original of this Agreement.

 

--------------------------------------------------------------------------------


 

15.                                    Rights of third parties

 

15.1                             Other than the Administrators’ firm and its
employees and agents enforcing their rights pursuant to Clause 7.2, no term of
this Agreement shall be enforceable by a person who is not a Party to this
Agreement.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

--------------------------------------------------------------------------------


 

SIGNED for and on behalf of REDX PHARMA PLC (in administration):

 

 

/s/ Jason D. Baker

 

Signature

 

 

Jason D. Baker

 

Printed name

 

 

Administrator

 

Title

 

 

28.7.17

 

Date

 

 

 

SIGNED for and on behalf of REDX ONCOLOGY LIMITED (in administration):

 

 

/s/ Jason D. Baker

 

Signature

 

 

Jason D. Baker

 

Printed name

 

 

Administrator

 

Title

 

 

28.7.17

 

Date

 

 

 

SIGNED by one ADMINISTRATOR for and on behalf of both of them:

 

 

/s/ Jason D. Baker

 

Signature

 

 

Jason D. Baker

 

Printed name

 

 

Administrator

 

Title

 

 

28.7.17

 

Date

 

 

 

SIGNED for and on behalf of LOXO ONCOLOGY, INC.:

 

 

/s/ Joshua H. Bilenker

 

Signature

 

 

Joshua H. Bilenker

 

Printed name

 

 

CEO

 

Title

 

 

July 28, 2017

 

Date

 

 

--------------------------------------------------------------------------------


 

Schedule 1:  Patents

 

Subject

 

Country

 

Application Number

 

Filing date

 

Status

 

Grant
date

 

Expiry
date*

 

Publication
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

--------------------------------------------------------------------------------

* Expiry date does not take into account any potential extension or termination
of term (e.g., patent term adjustment or the filing of terminal disclaimers)

 

--------------------------------------------------------------------------------


 

Schedule 2:  Data Package

 

 

 

Category 1
RXC005
specific



Due Date:
[***]

 

Category
2
RXC005
specific



Due
Date:
[***] from
the
Effective
Date

 

Category
3
RXC005
specific



Due Date:
[***] from
the
Effective
Date

 

Category
4
Other
BTK
inhibitors



Due
Date:
[***]from
the
Effective
Date

 

N/A
Does not exist

· [***]

 

 

 

 

 

 

 

 

 

 

○ [***]

 

[***]

 

 

 

 

 

 

 

 

○ [***]

 

[***]

 

 

 

 

 

 

 

 

· [***]

 

 

 

 

 

 

 

 

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

 

 

[***]

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

 

 

[***]

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

 

 

[***]

 

 

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

· [***]

 

 

 

 

 

[***]

 

[***]

 

 

· [***]

 

[***]

 

 

 

 

 

[***]

 

 

· [***]

 

[***]

 

 

 

 

 

[***]

 

 

· [***]

 

[***]

 

 

 

 

 

[***]

 

 

· [***]

 

 

 

 

 

[***]

 

[***]

 

 

· [***]

 

 

 

 

 

[***]

 

 

 

 

· [***]

 

 

 

 

 

[***]

 

 

 

 

· [***]

 

 

 

 

 

[***]

 

 

 

 

· [***]

 

 

 

 

 

 

 

[***]

 

 

· [***]

 

 

 

 

 

 

 

 

 

[***]

· [***]

 

[***]

 

 

 

 

 

[***]

 

 

· [***]

 

[***]

 

 

 

 

 

[***]

 

 

· [***]

 

 

 

 

 

 

 

 

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

· [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

○ [***]

 

[***]

 

 

 

 

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3:  Novation Agreements

 

--------------------------------------------------------------------------------


 

Schedule 3A

 

[***] Novation Agreement

 

THIS DEED is made the [                    ] day of
[                                      ] 2017

 

BETWEEN:

 

(1)                                      REDX PHARMA PLC and REDX ONCOLOGY
LIMITED (both in administration) c/o FRP Advisory LLP, 110 Cannon Street,
London, EC4N 6EU, UK (together “REDX”);

 

(2)                                      LOXO ONCOLOGY INC a corporation whose
offices are at 281 Tresser Boulevard, 9th Floor Stamford, CT 06901, USA
(“LOXO”); and

 

(3)                                      JASON BAKER and MILES NEEDHAM both of
FRP Advisory LLP, 110 Cannon Street, London, EC4N 6EU, UK (together
“Administrators”); and

 

(4)                                      [***] (trading as [***]), a company
registered in England and Wales with company number [***], whose offices are at
[***] (“[***]”) (the “Continuing Party”).

 

together the “Parties” and each a “Party”.

 

BACKGROUND:

 

(A)                                    On 24 May 2017, the Administrators were
appointed as administrators of REDX.

 

(B)                                    This deed (also “Novation Agreements”) is
supplemental to an agreement for [***] dated 13 April 2017 and made between the
REDX and the Continuing Party and certain Services Plans entered into pursuant
to that agreement as particularised in Schedule 1 (the “Contract”).  Copies of
the Contract and Services Plans are annexed hereto at Schedule 2 and initialled
by the Parties for the purpose of identification.

 

(C)                                    Pursuant to an agreement dated the same
date as this Agreement, REDX and LOXO have completed the sale to LOXO of
specific assets.

 

(D)                                    In relation to those assets, REDX wishes
to be released and discharged from the Contract as from [DATE] (“Effective
Date”) and the Continuing Party has agreed to release and discharge REDX from
the Effective Date upon the terms of LOXO’s undertaking to perform the Contract
and be bound by the terms of the Contract in place of REDX.

 

IT IS AGREED:

 

1.                                           Novation

 

1.1                                    As from the Effective Date, LOXO
undertakes to each of REDX and the Continuing Party to perform the Contract and
be bound by its terms in every way as if LOXO had been a party to it in place of
REDX.

 

1.2                                    With effect from the Effective Date, REDX
transfers all its rights and obligations under the Contract to LOXO. LOXO shall
enjoy all the rights and benefits of REDX under the Contract, and

 

--------------------------------------------------------------------------------


 

all references to REDX in the Contract shall be read and construed as references
to LOXO. The Continuing Party agrees to perform the Contract and be bound by its
terms in every way as if LOXO were the original party to it in place of REDX.

 

2.                                           Release

 

2.1                                    REDX and the Continuing Party hereby
mutually release each other from their obligations under the Contract as from
the Effective Date.

 

2.2                                    The Continuing Party releases and
discharges REDX from all future claims and demands whatsoever in respect of the
Contract, whether arising before or on the Effective Date, and accepts the
liability of LOXO under the Contract from the Effective Date.

 

2.3                                    LOXO and the Continuing Party shall have
the right to enforce the Contract and pursue any claims and demands under the
Contract against the other with respect to matters arising before, on or after
the Effective Date as though LOXO were the original party Contract instead of
REDX.

 

3.                                           Intellectual Property

 

3.1                                    The Continuing Party hereby confirms that
it has assigned under the Contract, all of its right, title and interest in and
to the Intellectual Property Rights arising, or to arise, from work and research
carried out in or in connection with the services it has provided to REDX
(“Project IP”).

 

3.2                                    To the extent any Project IP is not
properly vested in REDX, the Continuing Party hereby jointly and severally
assigns to LOXO with effect from the Effective Date, by way of present and
future assignment, absolutely and with full title guarantee free from
encumbrances all its right, title and interest in and to the Project IP,
including the right to bring, make, oppose, defend, appeal proceedings, claims
or actions and obtain relief (and to retain any damages recovered) in respect of
any infringement, or any other cause of action arising from ownership, of any of
such rights whether occurring before, on, or after the date of this Deed.

 

3.3                                    The Continuing Party shall provide all
assistance reasonably required by LOXO in relation to the registration,
enforcement or protection of the Project IP.

 

4.                                           Payments

 

4.1                                    LOXO shall pay the invoices set out at
Schedule 1 to the Novation Agreement. The Parties hereby confirm that there are
no other invoices outstanding as of the Effective Date.

 

5.                                           Confidentiality

 

5.1                                    Each Party (the “Receiving Party”)
undertakes to keep confidential any Confidential Information directly or
indirectly belonging or relating to any other Party (the “Disclosing Party”) and
disclosed by or on behalf of the Disclosing Party to the Receiving Party.

 

5.2                                    The obligations contained in this
Clause 5 shall survive the expiry or termination of this Deed for any reason,
but shall not apply to any Confidential Information which Disclosing Party
and/or received or learned by the Receiving Party pursuant to or in the course
of this Deed (including through their presence at the other Parties premises)
and which:

 

--------------------------------------------------------------------------------


 

(a)                                      is publicly known at the time of
disclosure to the receiving Party; or

 

(b)                                      becomes publicly known otherwise than
through a breach of this Deed by the receiving Party, its officers, employees or
professional advisers or any other person to whom the receiving Party discloses
Confidential Information (whether or not in breach of this Deed); or

 

(c)                                       can be proved by the Receiving Party
to have reached it otherwise than by being communicated by or at the request of
the Disclosing Party including:

 

(d)                                      being known to it prior to disclosure;
or

 

(e)                                       having been developed by or for it
wholly independently of the other Party; or

 

(f)                                        having been obtained from a Third
Party without any restriction on disclosure on such Third Party; or

 

(g)                                       is required by law, regulation or
order of a competent authority (including any regulatory or governmental body or
securities exchange) to be disclosed by the receiving Party, provided that,
where permitted by law and regulation, the Disclosing Party is given reasonable
advance notice of time, place and content of the intended disclosure, giving the
opportunity to the Disclosing Party to object to the necessity of the disclosure
or any of it.  The receiving Party shall, to the extent permitted by law and
regulation, comply with any reasonable request of the Disclosing Party in
connection with any such disclosure.

 

6.                                           Variation

 

6.1                                    No variation of or amendment to this Deed
shall bind any Party unless made in writing and signed by all Parties.

 

7.                                           Announcements

 

7.1                                    The Parties shall not make any press
statement, circular or other public announcement in connection with this
Agreement without the prior written approval of the text of such statement or
announcement by each other (such consent not to be unreasonably withheld or
delayed). Once any such statement, circular or announcement is so approved,
either Party may make subsequent public disclosure of the content thereof
without the further approval of the other Party. Notwithstanding the foregoing,
to the extent a public disclosure is required by law (including the requirements
of any nationally recognized securities exchange, quotation system or
over-the-counter market on which such Party has its securities listed or traded
or pursuant to the Insolvency Act 1986) the disclosing Party may make such
disclosure without consent of the other Party, provided that (to the extent such
disclosure was not previously approved by the other Party) the disclosing Party
shall make good faith efforts to provide the other Party with notice beforehand
and to coordinate with the other Party with respect to the wording and timing of
any such disclosure.

 

--------------------------------------------------------------------------------


 

8.                                           General

 

8.1                                    The Administrators are a party to this
Agreement in their own capacity solely for receiving and enforcing the
obligations, undertakings and waivers on the part of LOXO. The Administrators
have entered into and signed this Agreement as agent for and on behalf of REDX
and the Administrators, their firm, employees and agents shall incur no personal
liability whatsoever whether on their own part or in respect of any failure on
the part of REDX to observe perform or comply with any such obligations
hereunder or under or in relation to any associated arrangements or negotiations
whether such liability would arise under the Insolvency Act 1986 or otherwise.

 

8.2                                    The Parties acknowledge that the
liability under this Agreement of REDX and that of the Administrators shall
constitute an expense of the administration (within the meaning of rule 3.51 of
the Insolvency Rules 2016) and shall have the ranking conferred by paragraph
99(4) of Schedule B1 of the Insolvency Act 1986.  However, as to ranking, LOXO
agrees that any claim it may make in respect of any such liability will be
subordinated to and will rank in order of priority below each of the expenses of
the administration listed in Rule 3.51(2) of the Insolvency Rules 2016 and for
sake of clarity LOXO agrees that that the Administrators may, no earlier than 30
calendar days from the Effective Date (such restriction shall not apply in
respect of the payment of secured, preferential and administration expense
creditors), pay ahead of LOXO (and with no recourse from LOXO) all creditors of
REDX that exist on the Effective Date and owe no duty to LOXO to protect the
value of the charged assets after their appointment ceases.

 

8.3                                    The rights and remedies of LOXO, REDX and
the Administrators under this Agreement are cumulative and not exclusive of any
rights and remedies provided by law, and all such rights and remedies may be
enforced separately or concurrently with any other right or remedy.  No failure
to exercise or delay in exercising any right or remedy shall constitute a waiver
of that right or remedy.  No single or partial exercise of any right or remedy,
and no waiver of any right or remedy, shall prevent or restrict the further
exercise of that or any other right or remedy.  Any waiver of any right or
remedy shall be effective only if it is made in writing, expressly states that
it is a waiver of the relevant right or remedy and is duly executed by or on
behalf of LOXO, REDX and/ or the Administrators (as applicable) by an authorised
representative.

 

8.4                                    No term of this deed shall be enforceable
by a person who is not a Party to this deed.

 

8.5                                    The Contract and this deed constitute the
entire agreement between the Parties relating to its subject matter and
supersede any and all previous agreements (whether written or oral) between the
Parties or any of them relating to that subject matter. Each Party agrees that
no representation has been made (innocently or negligently) by or on behalf of
any other Party (or relied on by it) in relation to the subject matter of this
deed. Each Party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement expressly set
out in this deed.  Nothing in this Clause 8.5 however, shall limit or reduce any
liability of any person except to the extent permitted by law.

 

8.6                                    The Parties shall deliver or cause to be
delivered such instruments and other documents at such times and places as are
reasonably necessary or desirable, and shall take any other action reasonably
requested by the other Party for the purpose of putting this deed into effect.

 

9.                                           Law and Jurisdiction

 

9.1                                    This Agreement and any dispute or claim
arising out of or in connection with it or its subject matter or formation,
including any question regarding its existence, validity or termination,

 

--------------------------------------------------------------------------------


 

(including non-contractual disputes or claims) (“Dispute”) shall be governed by
and construed in accordance with the laws of England.

 

9.2                                    Disputes shall be referred to the courts
of England and which shall have exclusive jurisdiction to settle any Dispute.

 

9.3                                    This Clause 9 shall be without prejudice
to either Party’s rights to at any time seek interim relief from the courts to
protect their confidential information, or their rights or assets.

 

9.4                                    LOXO irrevocably appoints TMF Global
Services (UK) Limited of 6 St. Andrew Street, 5th Floor, London, EC4A 3AE as its
agent for service of process in any proceedings in the courts of England arising
out of or in connection with this Agreement and agrees that failure by its
process agent to notify it of such service shall not affect the validity of such
service.  If its process agent is or becomes unable or unwilling for any reason
to act as agent for service of process in England, LOXO shall promptly appoint
another process agent who is able and willing so to act and notify the other
Parties in writing of the new process agent’s name and address.  If its process
agent moves to a new address within England, LOXO shall promptly notify the
other Parties of its process agent’s new address.

 

IN WITNESS THEREOF this deed was executed and delivered by the Parties on the
date stated at the beginning of this document.

 

EXECUTED AND DELIVERED
for and on behalf of REDX PHARMA PLC

 

 

(in administration)
by                   as its deed in the presence of

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

 

 

 

 

 

EXECUTED AND DELIVERED
for and on behalf of by one ADMINISTRATOR for

 

 

and on behalf of both of them

by                as its deed in the presence of

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

 

 

EXECUTED AND DELIVERED for and on behalf of REDX ONCOLOGY LIMITED (in
administration)

by               as its deed in the presence of

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

EXECUTED AND DELIVERED

 

 

for and on behalf of LOXO ONCOLOGY, INC.

 

 

by                   as its deed in the presence of

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

 

 

EXECUTED AND DELIVERED

 

 

for and on behalf of [***]

 

 

by                      as its deed in the presence of

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Services Plans to be Novated pursuant to this Deed

 

SP number

 

Description

 

SP value
(net)

 

Invoiced Net

 

Invoiced
VAT

 

Invoiced
Gross

 

Invoice
Nos

 

Paid

 

Outstanding
(Gross)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Total

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Executed copy of the Contract and relevant Services Plans

 

(1) “[***] Terms of Supply” between [***] and RedX Pharma plc, dated April 13,
2017; and (2) Quotation Prepared For RedX Pharma with issue date of
April 13th 2017, Quotation Reference: [***].

 

--------------------------------------------------------------------------------


 

Schedule 3B

 

[***] Novation Agreement

 

THIS DEED is made the [                   ] day of
[                                     ] 2017

 

BETWEEN:

 

(1)                                      REDX PHARMA PLC and REDX ONCOLOGY
LIMITED (both in administration) c/o FRP Advisory LLP, 110 Cannon Street,
London, EC4N 6EU, UK (together “REDX”);

 

(2)                                      LOXO ONCOLOGY INC a corporation whose
offices are at 281 Tresser Boulevard, 9th Floor Stamford, CT 06901, USA
(“LOXO”); and

 

(3)                                      JASON BAKER and MILES NEEDHAM both of
FRP Advisory LLP, 110 Cannon Street, London, EC4N 6EU, UK (together
“Administrators”); and

 

(4)                                      [***] whose offices are at [***],
[***], whose offices are at [***];[***], whose offices are at [***]; and [***],
whose offices are at [***] (collectively “[***]”) (the “Continuing Party”).

 

together the “Parties” and each a “Party”.

 

BACKGROUND:

 

(A)                                    On 24 May 2017, the Administrators were
appointed as administrators of REDX.

 

(B)                                    This deed (also “Novation Agreements”) is
supplemental to a Master Services Agreement dated 17 March 2016 and made between
the REDX and the Continuing Party and certain Work Orders entered into pursuant
to the Master Services Agreement as particularised in Schedule 1 (the
“Contract”). Copies of the Contract and Work Orders are annexed hereto at
Schedule 2 and initialled by the Parties for the purpose of identification.

 

(C)                                    Pursuant to an agreement dated the same
date as this Agreement, REDX and LOXO have completed the sale to LOXO of
specific assets.

 

(D)                                    In relation to those assets, REDX wishes
to be released and discharged from the Contract as from [DATE] (“Effective
Date”) and the Continuing Party has agreed to release and discharge REDX from
the Effective Date upon the terms of LOXO’s undertaking to perform the Contract
and be bound by the terms of the Contract in place of REDX.

 

IT IS AGREED:

 

1.                                           Novation

 

1.1                                    As from the Effective Date, LOXO
undertakes to each of REDX and the Continuing Party to perform the Contract and
be bound by its terms in every way as if LOXO had been a party to it in place of
REDX.

 

1.2                                    With effect from the Effective Date, REDX
transfers all its rights and obligations under the Contract to LOXO. LOXO shall
enjoy all the rights and benefits of REDX under the Contract, and

 

--------------------------------------------------------------------------------


 

all references to REDX in the Contract shall be read and construed as references
to LOXO. The Continuing Party agrees to perform the Contract and be bound by its
terms in every way as if LOXO were the original party to it in place of REDX.

 

2.                                           Release

 

2.1                                    REDX and the Continuing Party hereby
mutually release each other from their obligations under the Contract as from
the Effective Date.

 

2.2                                    The Continuing Party releases and
discharges REDX from all future claims and demands whatsoever in respect of the
Contract, whether arising before or on the Effective Date, and accepts the
liability of LOXO under the Contract from the Effective Date.

 

2.3                                    LOXO and the Continuing Party shall have
the right to enforce the Contract and pursue any claims and demands under the
Contract against the other with respect to matters arising before, on or after
the Effective Date as though LOXO were the original party Contract instead of
REDX.

 

3.                                           Intellectual Property

 

3.1                                    The Continuing Party hereby confirms that
it has assigned under the Contract, all of its right, title and interest in and
to the Intellectual Property Rights arising, or to arise, from work and research
carried out in or in connection with the services it has provided to REDX
(“Project IP”).

 

3.2                                    To the extent any Project IP is not
properly vested in REDX, the Continuing Party hereby jointly and severally
assigns to LOXO with effect from the Effective Date, by way of present and
future assignment, absolutely and with full title guarantee free from
encumbrances all its right, title and interest in and to the Project IP,
including the right to bring, make, oppose, defend, appeal proceedings, claims
or actions and obtain relief (and to retain any damages recovered) in respect of
any infringement, or any other cause of action arising from ownership, of any of
such rights whether occurring before, on, or after the date of this Deed.

 

3.3                                    The Continuing Party shall provide all
assistance reasonably required by LOXO in relation to the registration,
enforcement or protection of the Project IP.

 

4.                                           Payments

 

LOXO shall pay the invoices set out at Schedule 1 to the Novation Agreements.
The Parties hereby confirm that there are no other invoices outstanding as of
the Effective Date.

 

5.                                           Confidentiality

 

5.1                                    Each Party (the “Receiving Party”)
undertakes to keep confidential any Confidential Information directly or
indirectly belonging or relating to any other Party (the “Disclosing Party”) and
disclosed by or on behalf of the Disclosing Party to the Receiving Party.

 

5.2                                    The obligations contained in this
Clause 5 shall survive the expiry or termination of this Deed for any reason,
but shall not apply to any Confidential Information which Disclosing Party
and/or received or learned by the Receiving Party pursuant to or in the course
of this Deed (including through their presence at the other Parties premises)
and which:

 

--------------------------------------------------------------------------------


 

5.2.1                          is publicly known at the time of disclosure to
the receiving Party; or

 

5.2.2                          becomes publicly known otherwise than through a
breach of this Deed by the receiving Party, its officers, employees or
professional advisers or any other person to whom the receiving Party discloses
Confidential Information (whether or not in breach of this Deed); or

 

5.2.3                          can be proved by the Receiving Party to have
reached it otherwise than by being communicated by or at the request of the
Disclosing Party including:

 

(a)                                      being known to it prior to disclosure;
or

 

(b)                                      having been developed by or for it
wholly independently of the other Party; or

 

(c)                                       having been obtained from a Third
Party without any restriction on disclosure on such Third Party; or

 

(d)                                      is required by law, regulation or order
of a competent authority (including any regulatory or governmental body or
securities exchange) to be disclosed by the receiving Party, provided that,
where permitted by law and regulation, the Disclosing Party is given reasonable
advance notice of time, place and content of the intended disclosure, giving the
opportunity to the Disclosing Party to object to the necessity of the disclosure
or any of it.  The receiving Party shall, to the extent permitted by law and
regulation, comply with any reasonable request of the Disclosing Party in
connection with any such disclosure.

 

6.                                           Variation

 

No variation of or amendment to this Deed shall bind any Party unless made in
writing and signed by all Parties.

 

7.                                           Announcements

 

The Parties shall not make any press statement, circular or other public
announcement in connection with this Agreement without the prior written
approval of the text of such statement or announcement by each other (such
consent not to be unreasonably withheld or delayed). Once any such statement,
circular or announcement is so approved, either Party may make subsequent public
disclosure of the content thereof without the further approval of the other
Party. Notwithstanding the foregoing, to the extent a public disclosure is
required by law (including the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded or pursuant to the Insolvency Act
1986) the disclosing Party may make such disclosure without consent of the other
Party, provided that (to the extent such disclosure was not previously approved
by the other Party) the disclosing Party shall make good faith efforts to
provide the other Party with notice beforehand and to coordinate with the other
Party with respect to the wording and timing of any such disclosure.

 

8.                                           General

 

8.1                                    The Administrators are a party to this
Agreement in their own capacity solely for receiving and enforcing the
obligations, undertakings and waivers on the part of LOXO. The Administrators

 

--------------------------------------------------------------------------------


 

have entered into and signed this Agreement as agent for and on behalf of REDX
and the Administrators, their firm, employees and agents shall incur no personal
liability whatsoever whether on their own part or in respect of any failure on
the part of REDX to observe perform or comply with any such obligations
hereunder or under or in relation to any associated arrangements or negotiations
whether such liability would arise under the Insolvency Act 1986 or otherwise.

 

8.2                                    The Parties acknowledge that the
liability under this Agreement of REDX and that of the Administrators shall
constitute an expense of the administration (within the meaning of rule 3.51 of
the Insolvency Rules 2016) and shall have the ranking conferred by paragraph
99(4) of Schedule B1 of the Insolvency Act 1986.  However, as to ranking, LOXO
agrees that any claim it may make in respect of any such liability will be
subordinated to and will rank in order of priority below each of the expenses of
the administration listed in Rule 3.51(2) of the Insolvency Rules 2016 and for
sake of clarity LOXO agrees that that the Administrators may, no earlier than 30
calendar days from the Effective Date (such restriction shall not apply in
respect of the payment of secured, preferential and administration expense
creditors), pay ahead of LOXO (and with no recourse from LOXO) all creditors of
REDX that exist on the Effective Date and owe no duty to LOXO to protect the
value of the charged assets after their appointment ceases.

 

8.3                                    The rights and remedies of LOXO, REDX and
the Administrators under this Agreement are cumulative and not exclusive of any
rights and remedies provided by law, and all such rights and remedies may be
enforced separately or concurrently with any other right or remedy.  No failure
to exercise or delay in exercising any right or remedy shall constitute a waiver
of that right or remedy.  No single or partial exercise of any right or remedy,
and no waiver of any right or remedy, shall prevent or restrict the further
exercise of that or any other right or remedy.  Any waiver of any right or
remedy shall be effective only if it is made in writing, expressly states that
it is a waiver of the relevant right or remedy and is duly executed by or on
behalf of LOXO, REDX and/ or the Administrators (as applicable) by an authorised
representative.

 

8.4                                    No term of this deed shall be enforceable
by a person who is not a Party to this deed.

 

8.5                                    The Contract and this deed constitute the
entire agreement between the Parties relating to its subject matter and
supersede any and all previous agreements (whether written or oral) between the
Parties or any of them relating to that subject matter. Each Party agrees that
no representation has been made (innocently or negligently) by or on behalf of
any other Party (or relied on by it) in relation to the subject matter of this
deed. Each Party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement expressly set
out in this deed.  Nothing in this Clause 8.5 however, shall limit or reduce any
liability of any person except to the extent permitted by law.

 

8.6                                    The Parties shall deliver or cause to be
delivered such instruments and other documents at such times and places as are
reasonably necessary or desirable, and shall take any other action reasonably
requested by the other Party for the purpose of putting this deed into effect.

 

9.                                           Law and Jurisdiction

 

9.1                                    This Agreement and any dispute or claim
arising out of or in connection with it or its subject matter or formation,
including any question regarding its existence, validity or termination,
(including non-contractual disputes or claims) (“Dispute”) shall be governed by
and construed in accordance with the laws of England.

 

--------------------------------------------------------------------------------


 

9.2                                    Disputes shall be referred to the courts
of England and which shall have exclusive jurisdiction to settle any Dispute.

 

9.3                                    This Clause 9 shall be without prejudice
to either Party’s rights to at any time seek interim relief from the courts to
protect their confidential information, or their rights or assets.

 

9.4                                    LOXO irrevocably appoints TMF Global
Services (UK) Limited of 6 St. Andrew Street, 5th Floor, London, EC4A 3AE as its
agent for service of process in any proceedings in the courts of England arising
out of or in connection with this Agreement and agrees that failure by its
process agent to notify it of such service shall not affect the validity of such
service.  If its process agent is or becomes unable or unwilling for any reason
to act as agent for service of process in England, LOXO shall promptly appoint
another process agent who is able and willing so to act and notify the other
Parties in writing of the new process agent’s name and address.  If its process
agent moves to a new address within England, LOXO shall promptly notify the
other Parties of its process agent’s new address.

 

IN WITNESS THEREOF this deed was executed and delivered by the Parties on the
date stated at the beginning of this document.

 

EXECUTED AND DELIVERED
for and on behalf of REDX PHARMA PLC

 

 

(in administration)
by                as its deed in the presence of

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

 

 

 

 

 

EXECUTED AND DELIVERED
for and on behalf of by one ADMINISTRATOR for

 

 

and on behalf of both of them
by                as its deed in the presence of

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED

for and on behalf of REDX ONCOLOGY
LIMITED (in administration)
by              as its deed in the presence of

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

 

 

EXECUTED AND DELIVERED
for and on behalf of LOXO ONCOLOGY, INC.

 

 

by                as its deed in the presence of

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

 

 

 

 

 

EXECUTED AND DELIVERED

 

 

for and on behalf of [***]
by                as its deed in the presence of

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Work Orders to be Novated pursuant to this Deed

 

PO
number

 

Description

 

PO value
(net)

 

Invoiced 
Net

 

Invoiced
VAT

 

Invoiced
Gross

 

Invoice Nos

 

Not yet
invoiced
Net

 

Not yet
invoiced
VAT

 

Not yet
invoiced
Gross

 

Paid

 

Outstanding
(Gross)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Total

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Executed copy of the Master Services Agreement and relevant Work Orders

 

(1) Master Services Agreement between [***] and RedX Pharma Plc, dated March 17,
2016; (2) Quotation and Work Order from [***], dated March 7, 2017; and
(3) Quotation and Work Order from [***], dated March 20, 2017; (4) Quotation and
Work Order from [***], dated May 14, 2017.

 

--------------------------------------------------------------------------------


 

Schedule 3C

 

[***]Novation Agreement

 

THIS DEED is made the [                       ] day of
[                                               ] 2017

 

BETWEEN:

 

(1)                                      REDX PHARMA PLC and REDX ONCOLOGY
LIMITED (both in administration) c/o FRP Advisory LLP, 110 Cannon Street,
London, EC4N 6EU, UK (together “REDX”);

 

(2)                                      LOXO ONCOLOGY INC a corporation whose
offices are at 281 Tresser Boulevard, 9th Floor Stamford, CT 06901, USA
(“LOXO”); and

 

(3)                                      JASON BAKER and MILES NEEDHAM both of
FRP Advisory LLP, 110 Cannon Street, London, EC4N 6EU, UK (together
“Administrators”); and

 

(4)                                      [***], a company registered in England
and Wales with company number [***], whose offices are at [***] (“[***]”)
(the “Continuing Party”).

 

together the “Parties” and each a “Party”.

 

BACKGROUND:

 

(A)                                    On 24 May 2017, the Administrators were
appointed as administrators of REDX.

 

(B)                                    This deed (also “Novation Agreements”) is
supplemental to an agreement for [***] made between the REDX and the Continuing
Party pursuant to a number of Purchase Orders, subject to [***]’s Standard
Conditions of Sale (together the “Contract”). The relevant Purchase Orders are
identified and particularised in Schedule 1 to this deed. Copies of [***]’s
Standard Conditions of Sale and the Purchase Orders are annexed hereto at
Schedule 2 and initialled by the Parties for the purpose of identification.

 

(C)                                    Pursuant to an agreement dated the same
date as this Agreement, REDX and LOXO have completed the sale to LOXO of
specific assets.

 

(D)                                    In relation to those assets, REDX wishes
to be released and discharged from the Contract as from [DATE] (“Effective
Date”) and the Continuing Party has agreed to release and discharge REDX from
the Effective Date upon the terms of LOXO’s undertaking to perform the Contract
and be bound by the terms of the Contract in place of REDX.

 

IT IS AGREED:

 

1.                                           Novation

 

1.1                                    As from the Effective Date, LOXO
undertakes to each of REDX and the Continuing Party to perform the Contract and
be bound by its terms in every way as if LOXO had been a party to it in place of
REDX.

 

--------------------------------------------------------------------------------


 

1.2                                    With effect from the Effective Date, REDX
transfers all its rights and obligations under the Contract to LOXO. LOXO shall
enjoy all the rights and benefits of REDX under the Contract, and all references
to REDX in the Contract shall be read and construed as references to LOXO. The
Continuing Party agrees to perform the Contract and be bound by its terms in
every way as if LOXO were the original party to it in place of REDX.

 

2.                                           Release

 

2.1                                    REDX and the Continuing Party hereby
mutually release each other from their obligations under the Contract as from
the Effective Date.

 

2.2                                    The Continuing Party releases and
discharges REDX from all future claims and demands whatsoever in respect of the
Contract, whether arising before or on the Effective Date, and accepts the
liability of LOXO under the Contract from the Effective Date.

 

2.3                                    LOXO and the Continuing Party shall have
the right to enforce the Contract and pursue any claims and demands under the
Contract against the other with respect to matters arising before, on or after
the Effective Date as though LOXO were the original party Contract instead of
REDX.

 

3.                                           Intellectual Property

 

3.1                                    The Continuing Party hereby confirms that
it has assigned under the Contract, all of its right, title and interest in and
to the Intellectual Property Rights arising, or to arise, from work and research
carried out in or in connection with the services it has provided to REDX
(“Project IP”).

 

3.2                                    To the extent any Project IP is not
properly vested in REDX, the Continuing Party hereby jointly and severally
assigns to LOXO with effect from the Effective Date, by way of present and
future assignment, absolutely and with full title guarantee free from
encumbrances all its right, title and interest in and to the Project IP,
including the right to bring, make, oppose, defend, appeal proceedings, claims
or actions and obtain relief (and to retain any damages recovered) in respect of
any infringement, or any other cause of action arising from ownership, of any of
such rights whether occurring before, on, or after the date of this Deed.

 

3.3                                    The Continuing Party shall provide all
assistance reasonably required by LOXO in relation to the registration,
enforcement or protection of the Project IP.

 

4.                                           Payments

 

4.1                                    LOXO shall pay the invoices set out at
Schedule 1 to the Novation Agreements. The Parties hereby confirm that there are
no other invoices outstanding as of the Effective Date.

 

5.                                           Confidentiality

 

5.1                                    Each Party (the “Receiving Party”)
undertakes to keep confidential any Confidential Information directly or
indirectly belonging or relating to any other Party (the “Disclosing Party”) and
disclosed by or on behalf of the Disclosing Party to the Receiving Party.

 

5.2                                    The obligations contained in this
Clause 5 shall survive the expiry or termination of this Deed for any reason,
but shall not apply to any Confidential Information which Disclosing Party
and/or

 

--------------------------------------------------------------------------------


 

received or learned by the Receiving Party pursuant to or in the course of this
Deed (including through their presence at the other Parties premises) and which:

 

5.2.1                          is publicly known at the time of disclosure to
the receiving Party; or

 

5.2.2                          becomes publicly known otherwise than through a
breach of this Deed by the receiving Party, its officers, employees or
professional advisers or any other person to whom the receiving Party discloses
Confidential Information (whether or not in breach of this Deed); or

 

5.2.3                          can be proved by the Receiving Party to have
reached it otherwise than by being communicated by or at the request of the
Disclosing Party including:

 

(a)                                      being known to it prior to disclosure;
or

 

(b)                                      having been developed by or for it
wholly independently of the other Party; or

 

(c)                                       having been obtained from a Third
Party without any restriction on disclosure on such Third Party; or

 

(d)                                      is required by law, regulation or order
of a competent authority (including any regulatory or governmental body or
securities exchange) to be disclosed by the receiving Party, provided that,
where permitted by law and regulation, the Disclosing Party is given reasonable
advance notice of time, place and content of the intended disclosure, giving the
opportunity to the Disclosing Party to object to the necessity of the disclosure
or any of it.  The receiving Party shall, to the extent permitted by law and
regulation, comply with any reasonable request of the Disclosing Party in
connection with any such disclosure.

 

6.                                           Variation

 

6.1                                    No variation of or amendment to this Deed
shall bind any Party unless made in writing and signed by all Parties.

 

7.                                           Announcements

 

7.1                                    The Parties shall not make any press
statement, circular or other public announcement in connection with this
Agreement without the prior written approval of the text of such statement or
announcement by each other (such consent not to be unreasonably withheld or
delayed). Once any such statement, circular or announcement is so approved,
either Party may make subsequent public disclosure of the content thereof
without the further approval of the other Party. Notwithstanding the foregoing,
to the extent a public disclosure is required by law (including the requirements
of any nationally recognized securities exchange, quotation system or
over-the-counter market on which such Party has its securities listed or traded
or pursuant to the Insolvency Act 1986) the disclosing Party may make such
disclosure without consent of the other Party, provided that the disclosing
Party shall make good faith efforts to provide the other Party with notice
beforehand and to coordinate with the other Party with respect to the wording
and timing of any such disclosure.

 

--------------------------------------------------------------------------------


 

8.                                           General

 

8.1                                    The Administrators are a party to this
Agreement in their own capacity solely for receiving and enforcing the
obligations, undertakings and waivers on the part of LOXO. The Administrators
have entered into and signed this Agreement as agent for and on behalf of REDX
and the Administrators, their firm, employees and agents shall incur no personal
liability whatsoever whether on their own part or in respect of any failure on
the part of REDX to observe perform or comply with any such obligations
hereunder or under or in relation to any associated arrangements or negotiations
whether such liability would arise under the Insolvency Act 1986 or otherwise.

 

8.2                                    The Parties acknowledge that the
liability under this Agreement of REDX and that of the Administrators shall
constitute an expense of the administration (within the meaning of rule 3.51 of
the Insolvency Rules 2016) and shall have the ranking conferred by paragraph
99(4) of Schedule B1 of the Insolvency Act 1986.  However, as to ranking, LOXO
agrees that any claim it may make in respect of any such liability will be
subordinated to and will rank in order of priority below each of the expenses of
the administration listed in Rule 3.51(2) of the Insolvency Rules 2016 and for
sake of clarity LOXO agrees that that the Administrators may, no earlier than 30
calendar days from the Effective Date (such restriction shall not apply in
respect of the payment of secured, preferential and administration expense
creditors), pay ahead of LOXO (and with no recourse from LOXO) all creditors of
REDX that exist on the Effective Date and owe no duty to LOXO to protect the
value of the charged assets after their appointment ceases.

 

8.3                                    The rights and remedies of LOXO, REDX and
the Administrators under this Agreement are cumulative and not exclusive of any
rights and remedies provided by law, and all such rights and remedies may be
enforced separately or concurrently with any other right or remedy.  No failure
to exercise or delay in exercising any right or remedy shall constitute a waiver
of that right or remedy.  No single or partial exercise of any right or remedy,
and no waiver of any right or remedy, shall prevent or restrict the further
exercise of that or any other right or remedy.  Any waiver of any right or
remedy shall be effective only if it is made in writing, expressly states that
it is a waiver of the relevant right or remedy and is duly executed by or on
behalf of LOXO, REDX and/ or the Administrators (as applicable) by an authorised
representative.

 

8.4                                    No term of this deed shall be enforceable
by a person who is not a Party to this deed.

 

8.5                                    The Contract and this deed constitute the
entire agreement between the Parties relating to its subject matter and
supersede any and all previous agreements (whether written or oral) between the
Parties or any of them relating to that subject matter. Each Party agrees that
no representation has been made (innocently or negligently) by or on behalf of
any other Party (or relied on by it) in relation to the subject matter of this
deed. Each Party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement expressly set
out in this deed.  Nothing in this Clause 8.5 however, shall limit or reduce any
liability of any person except to the extent permitted by law.

 

8.6                                    The Parties shall deliver or cause to be
delivered such instruments and other documents at such times and places as are
reasonably necessary or desirable, and shall take any other action reasonably
requested by the other Party for the purpose of putting this deed into effect.

 

--------------------------------------------------------------------------------


 

9.                                           Law and Jurisdiction

 

9.1                                    This Agreement and any dispute or claim
arising out of or in connection with it or its subject matter or formation,
including any question regarding its existence, validity or termination,
(including non-contractual disputes or claims) (“Dispute”) shall be governed by
and construed in accordance with the laws of England.

 

9.2                                    Disputes shall be referred to the courts
of England and which shall have exclusive jurisdiction to settle any Dispute.

 

9.3                                    This Clause 9 shall be without prejudice
to either Party’s rights to at any time seek interim relief from the courts to
protect their confidential information, or their rights or assets.

 

9.4                                    LOXO irrevocably appoints TMF Global
Services (UK) Limited of 6 St. Andrew Street, 5th Floor, London, EC4A 3AE as its
agent for service of process in any proceedings in the courts of England arising
out of or in connection with this Agreement and agrees that failure by its
process agent to notify it of such service shall not affect the validity of such
service.  If its process agent is or becomes unable or unwilling for any reason
to act as agent for service of process in England, LOXO shall promptly appoint
another process agent who is able and willing so to act and notify the other
Parties in writing of the new process agent’s name and address.  If its process
agent moves to a new address within England, LOXO shall promptly notify the
other Parties of its process agent’s new address.

 

IN WITNESS THEREOF this deed was executed and delivered by the Parties on the
date stated at the beginning of this document.

 

EXECUTED AND DELIVERED
for and on behalf of REDX PHARMA PLC

 

(in administration)
by              as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print name

 

 

 

 

 

EXECUTED AND DELIVERED

for and on behalf of by one ADMINISTRATOR for and on behalf of both of them

by              as its deed in the presence of

 

 

 

 

 

 

 

Signature

 

 

--------------------------------------------------------------------------------


 

 

 

Print name

 

 

 

 

 

EXECUTED AND DELIVERED

for and on behalf of REDX ONCOLOGY

LIMITED (in administration)

by              as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print name

 

 

EXECUTED AND DELIVERED

for and on behalf of LOXO ONCOLOGY, INC.

 

by              as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print name

 

 

 

EXECUTED AND DELIVERED

 

for and on behalf of [***]

by              as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

Print name

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Purchase Orders to be Novated pursuant to this Deed

 

PO
number

 

Description

 

PO value
(net)

 

Invoiced
Pre Appt
Net

 

Invoiced
Pre Appt
VAT

 

Invoiced
Pre Appt
Gross

 

Pre Appt
Invoice Nos

 

Invoiced
Post Appt
Net

 

Invoiced
Post
Appt
VAT

 

Invoiced
Post
Appt
Gross

 

Post
Appt
Invoice
Nos

 

Paid
Post
Appt

 

Outstanding
(Gross)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

Total

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Executed copy of the [***]Standard Terms and Conditions and Purchase Orders

 

(1) [***]’ Standard Conditions of Sale; (2) The POs listed in Schedule 1
(initialled copies); and (3) Quotation dated February16, 2017 if parties intend
to novate it.

 

--------------------------------------------------------------------------------


 

Schedule 4:  Form of Confirmatory Patent Assignment

 

THIS ASSIGNMENT is made the                           day of                
2017

 

(1)                                      REDX PHARMA PLC and REDX ONCOLOGY
LIMITED (both in administration) c/o FRP Advisory LLP, 110 Cannon Street,
London, EC4N 6EU, UK (together the “Assignor”);

 

(2)                                      LOXO ONCOLOGY, INC. a corporation whose
offices are at 281 Tresser Boulevard, 9th Floor Stamford, CT 06901, USA (the
“Assignee”); and

 

(3)                                      JASON BAKER and MILES NEEDHAM both of
FRP Advisory LLP, 110 Cannon Street, London, EC4N 6EU, UK (together
“Administrators”).

 

BACKGROUND:

 

(A)                                    On 24 May 2017, the Administrators were
appointed as administrators of the Assignor.

 

(B)                                    The Assignor wishes to assign whatever
right title and interest it has in the patent applications listed in Schedule 1,
and of all PCT applications (including national stages thereof) and domestic
patents, patent applications, including continuations, divisionals,
continuations-in-part, patents issuing therefrom, including reissues,
re-examinations, extensions (such as patent term extensions), supplementary
protection certificates, certificates of invention, and the like that derive
priority from, or claim the benefit of the filing date of, the patent
applications listed in Schedule 1 (the “Patent Applications”) and of all new and
useful inventions and improvements that are disclosed in the Patent Applications
(the “Inventions”) to the Assignee.  The Patent Applications and the Inventions
are collectively referred to as the “Patent Assets.”

 

IT IS AGREED:

 

1.                                      Assignor hereby assigns to Assignee,
absolutely, its entire worldwide right, title, and interest in and to the Patent
Assets, including the right to file and prosecute, in its own name wherever so
permitted by law or in the name of Assignee wherever necessary, patent
applications, including corresponding and continuations, divisionals,
continuations-in-part, patents issuing therefrom, including reissues,
re-examinations, extensions (such as patent term extensions), supplementary
protection certificates, certificates of invention, and the like based on any of
the Patent Assets, the right to claim priority to any of the Patent Applications
pursuant to the International Convention for the Protection of Industrial
Property, the Patent Cooperation Treaty, the European Patent Convention, and all
other treaties of like purposes, the absolute entitlement to any patents granted
pursuant to any of the Patent Applications or in respect of the Inventions, and
the right to bring, make, oppose, defend, appeal proceedings, claims or actions
and obtain relief (and to retain any damages recovered) in respect of any
infringement, or any other cause of action arising from ownership, of any
patents granted in relation to any of the Patent Assets, whether occurring
before on or after the date of this Assignment.  Assignor acknowledges receipt
of [***], and other good and valuable consideration, in consideration for this
Assignment.

 

2.                                      Assignor shall, when requested by
Assignee and at no cost to Assignor, (i) execute or cause to be executed all
rightful oaths, assignments and all other papers necessary and proper to carry
out the intent and purpose of this Assignment, (ii) execute all papers necessary
in connection with the Patent Applications, and any continuing, divisional,
reissue, reexamination or other corresponding application thereof or post-grant
proceeding relating thereto and to execute any

 

--------------------------------------------------------------------------------


 

separate assignment in connection with any such application as Assignee may deem
necessary or expedient; and (iii) perform all affirmative acts that may be
necessary to obtain a grant of a valid patent to Assignee on any of the
Inventions.  The Assignor hereby appoints the Assignee to be its attorney in his
name and on its behalf to execute documents, use the Assignor’s name and do all
things which are necessary or desirable for the Assignee to obtain for itself or
its nominee the full benefit of this Assignment in relation to the Patent
Assets.  This power of attorney is irrevocable and is given by way of security
to secure the performance of the Assignor’s obligations under this clause and
the proprietary interest of the Assignee in the Patent Assets and so long as
such obligations of the Assignor remain undischarged, or the Assignee has such
interest, the power may not be revoked by the Assignor, save with the consent of
the Assignee.

 

3.                                      Assignor hereby assigns to Assignee all
of Assignor’s right, title, and interest in and to any claims, whether known or
unknown, suspected or unsuspected, of any nature, including choses in action,
that Assignor has or may have against any party for infringement of the Patent
Applications, and acknowledges receipt of [***], and other good and valuable
consideration, in consideration for this Assignment.

 

4.                                      This Assignment is binding upon and
inures to the benefit of the successors and assigns of the parties.

 

5.                                      The Administrators are a party to this
agreement in their own capacity solely for receiving and enforcing the
obligations, undertakings and waivers on the part of the Assignee. The
Administrators have entered into and signed this agreement as agent for and on
behalf of the Assignor and the Administrators, their firm, employees and agents
shall incur no personal liability whatsoever whether on their own part or in
respect of any failure on the part of the Assignor to observe perform or comply
with any such obligations hereunder or under or in relation to any associated
arrangements or negotiations whether such liability would arise under the
Insolvency Act 1986 or otherwise.  The Parties acknowledge that the liability
under this Agreement of the Assignor and that of the Administrators shall
constitute an expense of the administration (within the meaning of rule 3.51 of
the Insolvency Rules 2016) and shall have the ranking conferred by paragraph
99(4) of Schedule B1 of the Insolvency Act 1986.  However, as to ranking, the
Assignee agrees that any claim it may make in respect of any such liability will
be subordinated to and will rank in order of priority below each of the expenses
of the administration listed in Rule 3.51(2) of the Insolvency Rules 2016 and
for sake of clarity the Assignor agrees that the Administrators can pay ahead of
LOXO (and with no recourse from LOXO) all creditors of REDX that exist on the
Effective Date and owe no duty to the Assignor to protect the value of the
charged assets after their appointment ceases.

 

6.                                      The Assignee agrees that neither the
Assignor nor the Administrators shall incur any liability to it by reason of any
fault or defect in or in title or otherwise of any or all of the Patent Assets.

 

7.                                      This agreement and any dispute or claim
(including non-contractual disputes or claims) arising out of or in connection
with it or its subject matter or formation shall be governed by and construed in
accordance with the law of England and Wales.

 

8.                                      Each party irrevocably agrees that the
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim (including non-contractual disputes or claims) arising out of
or in connection with this agreement or its subject matter or formation.

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

[ASSIGNMENT CONTINUES ON SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED

 

for and on behalf of REDX PHARMA PLC

 

(in administration)

 

by

as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

Print name

 

 

 

EXECUTED AND DELIVERED

 

for and on behalf of REDX ONCOLOGY

 

LIMITED (in administration)

 

by

as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

Print name

 

 

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED

 

for and on behalf of LOXO ONCOLOGY, INC.

 

by

as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

Print name

 

 

 

EXECUTED AND DELIVERED

 

for and on behalf of by one ADMINISTRATOR

 

for and on behalf of both of them

 

by

as its deed in the presence of

 

 

 

 

 

Signature

 

 

 

 

 

Print name

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1:  Patent Applications

 

Subject

 

Country

 

Application Number

 

Filing date

 

Status

 

Grant
date

 

Expiry
date*

 

Publication
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

--------------------------------------------------------------------------------

* Expiry date does not take into account any potential extension or termination
of term (e.g., patent term adjustment or the filing of terminal disclaimers)

 

--------------------------------------------------------------------------------


 

 

 

Schedule 5: Confirmation

 

To:

Loxo Oncology, Inc.

281 Tresser Boulevard

9th Floor Stamford

CT 06901

USA

 

2017

 

Dear Sirs

 

Agreement for the Assignment of Patents and other Rights and for the Novation of
certain Agreements, including for Product Manufacturing dated      July 2017 and
entered into between (1) Redx Pharma PLC (in administration) and Redx Oncology
Limited (in administration), (2) Jason Baker and Miles Needham in their capacity
as joint administrators of  Redx Pharma PLC (in administration) and Redx
Oncology Limited (in administration) and (3) Loxo Oncology, Inc. (“Loxo”) (the
“Agreement”)

 

1.                                      INTRODUCTION

 

1.1                               We refer to the Agreement.

 

1.2                               Unless otherwise defined herein or the context
so requires, capitalised terms used in this letter have the meanings given to
them in the Agreement. The provisions of Clause 1.2 of the Agreement apply to
this letter as though they were set out in full in this letter except that
references to the Agreement are to be construed as references to this letter.

 

1.3                               This letter constitutes the Confirmation to be
provided by REDX in accordance with Clause 2.3 of the Agreement.

 

2.                                      CONFIRMATION

 

2.1                               I, [insert name], am a current director of
REDX and am authorised to make the statements set out in this letter.

 

2.2                               REDX warrants and represents to LOXO on the
date of this letter that it has satisfied its obligations in full in relation to
the supply or making available (as applicable) of any and all assets included in
the Data Package in accordance with Clause 2.2 of the Agreement.

 

2.3                               The parties to this letter acknowledge and
agree that the provisions of Clause 6.1 and 6.2 of the Agreement shall not apply
to this letter.

 

--------------------------------------------------------------------------------


 

3.                                      MISCELLANEOUS

 

3.1                               A person who is not a party to this letter has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to
enjoy the benefit of any term of this letter provided that the Administrators
may enforce the terms of this letter.

 

3.2                               This letter may be executed in any number of
counterparts, and by the parties on separate counterparts, but will not be
effective until all the parties have executed at least one counterpart.  All the
counterparts will together constitute one and the same instrument and each
counterpart will constitute an original of this letter.

 

3.3                               If any provision of this letter is void or
unenforceable by reason of any provision of applicable law, such provision will
be deemed to be modified to the extent necessary to render it legal, valid and
enforceable.  If no such modification is possible, it will be deleted and the
remaining provisions of this letter will continue in full force and effect and,
if necessary, be so amended as is necessary to give effect to the spirit of this
letter so far as possible.

 

4.                                      GOVERNING LAW AND ENFORCEMENT

 

4.1                               This letter and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

4.2                               The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
letter (including a dispute relating to the existence, validity or termination
of this letter or any non-contractual obligation arising out of or in connection
with this letter) (a “Dispute”).

 

4.3                               The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no party to this letter will argue to the contrary.

 

Yours faithfully

 

 

 

 

For and on behalf of

For and on behalf of

REDX PHARMA PLC

REDX ONCOLOGY LIMITED

 

 

Name:

 

 

Name:

Title:

Director

 

Title:

Director

 

 

 

We hereby acknowledge and accept the terms of this letter:

 

 

 

 

 

 

 

For and on behalf of

 

LOXO ONCOLOGY, INC.

 

 

--------------------------------------------------------------------------------